Citation Nr: 0637557	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  06-15 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a left ankle 
disorder.

2.	Entitlement to service connection for a right ankle 
disorder.

3.	Entitlement to service connection for a back and 
tailbone disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) in Winston-Salem, North Carolina.

In November 2006, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his case on the Board's 
docket, pursuant to 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, who is 71 years old, seeks service connection 
for bilateral ankle disorders and a back and tailbone 
disorder that he contends resulted from an accident that 
occurred while he was on guard duty in service.  A November 
2004 VA medical record indicates that the veteran said he 
injured his ankles in Korea.  
In his initial claim for VA benefits received in January 
2005, he indicated that he was injured in 1953.  In his 
August 2005 notice of disagreement, he said that after being 
on duty for nearly three days, he turned and walked off the 
tower, broke both ankles, and injured his back and tailbone.  
In support of his claim, the veteran submitted three signed 
statements from his siblings to the effect that they recall 
their mother receiving a letter from the veteran that 
described his accident and his ankle and back injuries.

VA medical records include a report of a June 2004 computed 
tomography (CT) scan of the veteran's lumbosacral spine that 
shows spondylosis with disc bulging and spinal stenosis.  In 
November 2004, he gave a history of trauma to his lower back.

It appears that the veteran's service medical records (SMRs) 
are not available and may have been destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC).  VA must 
take special care in efforts to reconstruct records in such 
cases.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1993).  
United States Surgeon General's Office (SGO) records of 
hospitalization, morning reports noting absence for medical 
treatment, and records obtained directly from the service 
department are possibly available for the period of the 
veteran's active military service.  However, at least some 
limited time frame must be provided to search for SGO 
records.

In a February 2005 letter, the RO advised the veteran that 
alternate records were available.  The RO provided him with a 
copy of A Request for Information Necessary to Reconstruct 
Medical Data (NA Form 13055) that he was requested to 
complete and return.  There is no indication that he 
submitted the completed form, nor has he provided any detail 
of his alleged accident in service.  

The Board recognizes that it may no longer be possible for 
the veteran to recall all the details of his medical 
treatment for the claimed injuries in service, but he should, 
nevertheless, be able to provide at least some detail of his 
accident, e.g. when it occurred (a month or even a season) 
and the nature and location of his medical treatment (were 
his ankles were casted and was he treated in a clinic or 
hospital and whether or not he was hospitalized for any 
period). 

The Board must remind the veteran that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The veteran seeks with his claim to fill a 50-
year gap in the records.  VA's resources to assist him cannot 
surmount an essentially silent record.  He would assist his 
claim greatly if, to the best of his recollection, he 
provided VA a detailed narrative of the accident, i.e., the 
location, the circumstances, other persons involved, an 
actual name of the facility where he was treated, and the 
nature of his treatment.  These are reasonable requests and 
within his obligation under the regulation to provide 
information necessary to substantiate his claim.  38 C.F.R. § 
3.159(c)(2)(i) (2006).

As well, it appears that the RO has not endeavored to obtain 
any VA medical records regarding the veteran's treatment.  
The only VA medical records in the claims file are those he 
submitted, dated in 2004 from the VA medical center (VAMC) in 
Fayetteville, and in October 2002, and from April 2004 to 
February 2005 from the VAMC in Durham.  See Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Here, the record suggests that additional VA medical 
evidence might be available that is not before the Board at 
this time.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
a form to report accidental injury and 
another NA Form 13055 (Request for 
Information Necessary to Reconstruct 
Medical Data) and request that he 
complete both forms to the best of his 
ability.  He should be reminded that, 
at the very least, he should indicate 
the month, or at least the season, and 
year, when his accident occurred and if 
he received medical treatment.  If 
possible, on the NAF 13055, he should 
provide the actual name of the facility 
where he was treated, and the location, 
including the country.

2.	Then, the RO should the contact the 
NPRC, and any other appropriate state 
and federal agency, and request that a 
search of alternate sources be made for 
records concerning the veteran's 
treatment during active service for 
right and left ankle and back injuries 
sustained in a fall, if any.  This 
should include a search for records of 
hospitalization and treatment in 1953 
in Korea.  The RO should also request 
all secondary sources of service 
medical records, including inpatient 
records, sick and morning reports, and 
Surgeon General's Office reports, as 
appropriate, ensuring that all SGO 
requests do not exceed the requisite 
time frame for such record searches.  
The RO should associate all requests 
and records received with the claims 
file.  If records are unavailable, a 
negative reply is requested.

3.	The RO should obtain all medical 
records regarding the veteran's 
treatment at the VAMC in Fayette for 
the period prior to October 2002 and 
from February 2005 to the present and 
from the VAMC in Durham for the period 
from February 2005 to the present.  If 
the appellant indicates that he has had 
pertinent treatment at other VA or 
private facilities, attempts should be 
made to obtain those records as well.

4.	After the above has been accomplished, 
then the RO should make arrangements 
for the veteran to be examined by a VA 
orthopedist to determine the diagnoses 
of any left and right ankle, and low 
back and tailbone disorders that are 
present.  

a.	The examiner should be advised 
that the veteran served in Korea 
in service and that he maintains 
that in 1953 he fell from guard 
tower and broke both ankles and 
injured his back. 

b.	The examiner should elicit as much 
detail as possible from the 
veteran as to such claimed 
accident, e.g., locations, dates, 
and identities of individuals 
involved, and any subsequent post-
service intercurrent accident(s).  
Then, pending verification of the 
veteran's alleged accident in 
service thereto, the examiner 
should consider the veteran's 
alleged accident in service for 
the purpose of determining whether 
it was severe enough to have 
caused the current right and left 
ankle and back symptoms.

c.	The examiner is requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., at least a 50-50 
probability) that any such 
diagnosed right or left ankle, or 
back/tailbone disorder was caused 
by military service, or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 50-
50 probability). 

d.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  The claims 
file must be made available to the 
examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect whether such 
a review of the claims file was 
made.

5.	Thereafter, the RO should readjudicate 
the appellant's claims for service 
connection for left and right ankle 
disorders and a back and tailbone 
disorder.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the April 
2006 statement of the case. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



